—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that he was deprived of his right to be *938present at a material stage of the trial because side-bar questioning of prospective jurors was conducted in his absence. Because the prospective jurors were excused following those side-bar conferences, reversal on that ground is not required (see, People v Hines, 205 AD2d 468, lv denied 84 NY2d 868; People v Castro-Garcia, 203 AD2d 899, lv denied 83 NY2d 965; People v Rodriguez, 203 AD2d 92, lv granted 84 NY2d 832; People v Arnold, 201 AD2d 965, lv denied 83 NY2d 849). We are compelled to add that, under People v Antommarchi (80 NY2d 247, rearg denied 81 NY2d 759), the better practice is for the court to permit a defendant to be present at a side-bar conference. If a side-bar conference is conducted in defendant’s absence, the court should place on the record the nature of that conference to permit appellate review.
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Burglary, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.